FILED
                             NOT FOR PUBLICATION                            JUL 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KEVIN ANTHONY PARKS,                             No. 09-16935

               Plaintiff - Appellant,            D.C. No. 4:08-cv-00216-DCB

  v.
                                                 MEMORANDUM *
PAVON BARON; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Kevin Anthony Parks, an Arizona state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to

exhaust administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument and therefore denies Parks’s request for oral argument. See
Fed. R. App. P. 34(a)(2).
§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s dismissal for failure to exhaust, and for clear error its factual

determinations, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and we

affirm.

          The district court properly dismissed Parks’s action because he failed to

exhaust administrative remedies prior to filing suit. See Woodford v. Ngo, 548

U.S. 81, 93-95 (2006) (holding that “proper exhaustion” under 42 U.S.C.

§ 1997e(a) is mandatory and requires adherence to administrative procedural

rules).

          Parks’s remaining contentions are unpersuasive.

          Parks’s request for appointment of counsel is denied. See Terrell v. Brewer,

935 F.2d 1015, 1017 (9th Cir. 1991) (requiring “exceptional circumstances” for the

appointment of counsel).

          AFFIRMED.




                                             2                                       09-16935